Citation Nr: 1539121	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant served in the United States Army National Guard, with various periods of active duty for training (ACDUTRA), including from January 1985 to April 1985.  He is a Veteran by nature of having established service connection for disabilities incurred during that period of active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have been when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).  As the Veteran seeks to establish service connection based on events during his National Guard service, whether or not he was serving in "federalized" service at the time the alleged injury in service occurred is a critical threshold question.  The record does not show that the period of service allegedly critical in this matter (i.e., when the May 1994 accident occurred) has yet been verified to have been "federalized" (and qualifying for VA benefits) National Guard service.  Accordingly, development for such verification is necessary.

In addition, pertinent postservice treatment records are outstanding.  The Veteran reported on June 2010 VA examination that he was in a motor vehicle accident in 2001, which exacerbated his existing left shoulder pain, and required arthroscopic debridement in 2008.  However, there are no documents in his record related to that surgery, to events leading up to it, or pertaining to follow-up.  Private records show he received left shoulder treatment following a May 1994 accident, allegedly while on ACDUTRA.  However, those treatment records do not appear to be complete.  As records of all left shoulder treatment since an alleged precipitating event for a current left shoulder disability are likely to contain information pertinent to the etiology of the claimed left shoulder disability they must be sought and secured for the record.  In addition, the Veteran's electronic VA record includes VA treatment records dated from March 2010 to June 2014.  However, nothing indicates that those are the only VA treatment records available.  Specifically, the earliest of these treatment notes, dated in November 2010, indicates the Veteran presented for a routine evaluation (suggesting he had established a treatment record at the VA facility).  Any outstanding records of VA treatment are constructively of record and must also be secured.

The June 2010 VA examiner acknowledged that the Veteran fell from a truck during an alleged period of ACDUTRA, but noted that there was no documentation of any actual left shoulder injury then.  However, that examiner did not address that an STR dated shortly after the accident shows a suboptimal left shoulder evaluation with "[decreased] acromioclavicular distance."  In addition, because earlier left shoulder treatment records had not been sought, the June 2010 examiner did not have the opportunity to offer an opinion based on complete and accurate record of the history of the disability (and specifically of the 2008 left shoulder surgery).  Finally, the Board notes that while the VA examiner acknowledged a July 1996 (just two years after the accident in service) diagnosis of left shoulder subdeltoid bursitis, the opinion provided does not address whether such diagnosis may be related to the reported May 1994 accident on ACDUTRA.  Accordingly, another examination to secure a medical advisory opinion will be needed (once the preliminary development for outstanding records is completed).

The case is REMANDED for the following:

1. The AOJ should arrange for verification of the Veteran's duty status in May 1994 when the automobile accident, which is claimed to be the etiological factor for his left shoulder disability, allegedly occurred.  Specifically the AOJ should obtain verification of whether or not the Veteran was then on federalized (and qualifying for VA benefits) service (i.e., under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c), (d)).  The AOJ should also request that the service department verify (i.e., certify whether it was a federalized period of service) any other period of service during which the Veteran alleges an injury to his left shoulder occurred.  The AOJ should then enter in the record a Memorandum specifying all periods of the Veteran's National Guard service that are found to have been federalized service.  

2. The AOJ should ask the Veteran to identify the provider of his reported 2008 left shoulder surgery, and to provide the authorizations needed to secure all records of evaluations and/or treatment leading up to, and following that surgery.  The AOJ should also obtain for the record updated records of all (any not already associated with the record) evaluations and treatment the Veteran has received for left shoulder disability, to include complete records of treatment he received following the accident in May 1994 and all evaluations and treatment thereafter, to specifically include records of all treatment he received following a 2001 motor vehicle accident and complete records of all evaluations and treatment he received preceding his 2008 surgery, related to that surgery, and of followup treatment.   He must assist in the matter by identifying all providers and provide releases for VA to secure records from all private providers.  The AOJ should specifically secure for the record any outstanding records of VA treatment the Veteran received for his left shoulder prior to March 2010 and since June 2014.  

3. If the records received show the Veteran sustained a left shoulder injury during a qualifying (federalized) period of service, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left shoulder disability.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each left shoulder disability entity found.  

b. Please identify the likely etiology for each left shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to an injury sustained during a federalized period of service, to include any injury shown to have occurred in a May 1994 accident, rather than due to an injury during the intervening postservice period (to include a motor vehicle accident in 2001)?.  

All opinions must include a complete rationale.  The examiner must specifically consider and discuss, as deemed appropriate, the significance of a May 1994 STR noting suboptimal left shoulder evaluation with decreased acromioclavicular distance and the July 1996 diagnosis of left shoulder subdeltoid bursitis, and should reconcile all opinions and findings with any conflicting medical evidence in the record.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

